Title: To Thomas Jefferson from Thomas Lewis, Jr., 24 February 1801
From: Lewis, Thomas, Jr.
To: Jefferson, Thomas



Dear Sir
Boston Feby 24th, 1801

The subscriber a Native Citizen of Boston, but Strainger to you, prays you will Excuse the freedom in Expressing the warmest Congratulations of his Heart, that beats with Unutterable Joy, Occasioned by the Glorous News this nights mail unfolds to us,
That your Excellency is President of the United States the ensueing four years, Notwithstanding the Late Scene that has bin acted,—which Surpasses the power of Language to discribe, or even of the imagination to conceive
A Faction in its last struggle, appear’d determined to Hazzard the peace of the Union, & even the Permanance of the Constitution itself: and to poison the delight of the Republicans, not a man in America ever doubted, that your Excellency was designed by the great body of the People, to be President of the United States of America, (By the Vote of their Electors)
But if the Republicans continue firm, everey measure the Anglo Faction can devise, will be terminated in their own confusion & disgrace,
I have flatterd & pointed out to myself for years past, of seeing this Happy Period,—
Thanks be to God, for not raising my Expectations in Vain, this is an Eve of Jubilee, to the Republicans of this Town, that for years past have bin Crush’d by a Party that Triumphant over them with Insults & abuses, unto everey one who have dared to Speak as they thought,—
Thank Heaven those times are past, and may that divine Providence which has heretoo protected your Valuable Life, unto this Important Crisis, smile with Continuance of his Bountyfull Bendictions, in still Preserveing your Health, which is so Precious to the rights & Liberty of this Great Nation, (as Mankind in General)
May everey greatfull Heart from Georgea, to main, on the fourth of the Ensueing month, which gives new Birth to American Liberty, and a mortal Wound to Tyranny—Burst with Thanksgiveing & Praise, that our Posterity are Freed from the Iorn Yoke of Despots, &c
the Inducement for droping those few Hasty & ungarded Expressions of the Heart, from an unlearnt Pen,—I hope will be Pardonable: if  at your Leasure you Should cast an Eye over them, It comes from one, (who with his Father that is Co: Partnership in Trade with Him,—
Are for their Uniformity, of Republican principle, Branded, (by those of Opsit Politics) with Jacobinism, or—for we think freely, & always Express our thoughts in, The intrests of Republicanism, which we have ever Supported,
And ever Shall Contribute our part to maintain its Principles, & Support its Libertys, with those of our Distinguishd Patriotic Townsmen, whose names I cannot forbare to mention, Vizt. late Gov Adams, Dr Eustis, Dr Jarvis & Bn Austin Jr. Esqr. whose Talent’s are well Known, with Hundreds of others that I forbare to mention, but well deserving—
Pray God those Principles may not dye with us nor our Posterity, but live forever—forever.—
Accept assurances of the Greatest Respect, which fills the Breast of your verey Humble Servant 

Thomas Lewis Jr.of the House of Thomas Lewis & Son

 P.S. as I have taken the liberty to address your Excellency as aforesaid, with a few weak, but Sincere Expressions,—and heareing a French Commissioner’s arrival at Washington, but Ignorant of the measures to take in Application for Redress, of such a Loss as is mentioned in a Paragraph of one of our Late News Papers, which I have taken the Liberty to Enclose, this Vessell & Cargo was worth to us $25,000—Two others we had taken by the French, befor the Treaty worth $32,000—without Insurance, (feel Consious it is not Pardonable in Troubleing you on such Business)

